



Exhibit 10.2
FORWARD PURCHASE AGREEMENT
This Forward Purchase Agreement (this “Agreement”) is entered into as of July
26, 2020, by and between Black Knight, Inc., a Delaware corporation (“Black
Knight”), and the Persons set forth on Schedule 1 hereto (each, a “Purchaser”
and collectively, the “Purchasers”).
WHEREAS, Black Knight has entered into that certain Equity Purchase Agreement,
dated as of July 26, 2020, by and among Black Knight, GTCR Fund XI/C LP, a
Delaware limited partnership, GTCR/OB Blocker Corp., a Delaware corporation,
GTCR/OB Splitter LP, a Delaware limited partnership, OB Holdings I, LLC, a
Delaware limited liability company, and OB Acquisition, LLC, a Delaware limited
liability company (the “Purchase Agreement”);
WHEREAS, Black Knight will form prior to the consummation of the transactions
contemplated by the Purchase Agreement (collectively, the “Transaction”) a new
subsidiary for purposes of effectuating the Transaction (“NewCo”);
WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Transaction (the “Closing”), Black
Knight shall cause NewCo to issue, and the Purchasers shall acquire, on a
private placement basis, equity interests in NewCo, which shall be the same form
of equity interests of NewCo, and shall be issued at the same price per
interest, as are acquired by and issued to Black Knight and Cannae (as defined
below) (the “Forward Purchase Securities”) on the terms and conditions set forth
herein for purposes of effectuating the consummation of the Transaction; and
WHEREAS, Black Knight has entered into or intends to concurrently with entering
into this Agreement enter into an agreement in the form of, and on the same
terms and conditions as, this Agreement (the “Cannae Forward Purchase
Agreement”) with Cannae Holdings, Inc. (“Cannae”, and together with the
Purchaser, the “Forward Contract Parties”) for the purchase by Cannae of the
same class of equity interests in NewCo as represented by the Forward Purchase
Securities for an aggregate purchase price equal to $290,000,000.00 (all equity
interests to be purchased by the Forward Contract Parties pursuant to such
agreements, collectively, the “Total Forward Purchase Securities”).
NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
1.Sale and Purchase.
(a)    Forward Purchase Securities.
(i)    Black Knight shall cause NewCo to issue to the Purchasers, and the
Purchasers shall severally (and not jointly or jointly and severally) acquire,
directly or indirectly,









--------------------------------------------------------------------------------




from NewCo, the Forward Purchase Securities for an aggregate purchase price of
$290,000,000.00 or such other amount as is mutually agreed upon in writing by
Black Knight, each Purchaser and Cannae (the “FPS Purchase Price”), with each
Purchaser purchasing the percentage of the total Forward Purchase Securities
purchased pursuant to this Agreement set forth opposite its name on Schedule I
hereto (with respect to each Purchaser, its “Commitment Percentage”) for the
purchase price equal to such Purchaser’s Commitment Percentage of the FPS
Purchase Price.  
(ii)    The closing of the sale of the Forward Purchase Securities (the “FPS
Closing”) shall be held on the same date and immediately prior to the Closing
(such date being referred to as the “Closing Date”). At the FPS Closing, Black
Knight will cause NewCo to issue to each Purchaser, in accordance with its
Commitment Percentage, the Forward Purchase Securities, each registered in the
name of such Purchaser, against (and concurrently with) the payment of such
Purchaser’s Commitment Percentage of the FPS Purchase Price. Subject to the
satisfaction of the conditions set forth herein (including each of the
conditions specified in Section 5 below), at the FPS Closing, each Purchaser
shall deliver (or caused to be delivered) an amount equal to its Commitment
Percentage of the FPS Purchase Price in cash via wire transfer to an account
designated by NewCo (the “Funding Account”), solely for the purpose of funding,
and to the extent necessary to fund, a portion of the purchase price payable by
Black Knight at the Closing pursuant to the Purchase Agreement and related fees
and expenses at the Closing.  Black Knight will provide each Purchaser with at
least ten (10) Business Days prior written notice of the Contemplated Closing
Date and will provide written notice to each Purchaser no later than five (5)
Business Days prior to the Contemplated Closing Date (the “Funding Notice”)
setting forth the wire instructions for purposes of funding its Commitment
Percentage of the FPS Purchase Price to the Funding Account. For purposes of
this Agreement, the term “Business Day” shall have the meaning ascribed to such
term in the Purchase Agreement.  For purposes of this Agreement, the term
“Contemplated Closing Date” shall mean the date on which Black Knight expects to
consummate the Transaction.  In the event that the Transaction is not
consummated within ten (10) Business Days of the Contemplated Closing Date,
Black Knight will return to each Purchaser the full amount of such Purchaser’s
Commitment Percentage of the FPS Purchase Price, together with the interest
accrued thereon (net of any applicable withholding taxes), at the earliest
reasonably practicable time (and, in any event, within ten (10) Business Days
after the Contemplated Closing Date).
(b)    Investor Rights. Prior to the FPS Closing, Black Knight, the Purchasers
and Cannae shall negotiate in good faith, finalize and enter into a definitive
securityholders’ agreement consistent with the terms set forth in that certain
letter agreement, dated as of the date hereof, by and among Black Knight, the
Purchasers and Cannae (the “Letter Agreement”) and otherwise on terms reasonably
acceptable to Black Knight, the Purchasers and Cannae (the “Securityholders’
Agreement”).
2.    Representations and Warranties of the Purchaser. Each Purchaser severally
(and not jointly or jointly and severally) represents and warrants to Black
Knight as follows, as of the date hereof:
(a)    Organization and Power. Such Purchaser is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of
incorporation or organization, as applicable,


2



--------------------------------------------------------------------------------




and has all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted.
(b)    Authorization. Such Purchaser has full power and authority to enter into
this Agreement. This Agreement, when executed and delivered by such Purchaser,
will constitute the valid and legally binding obligation of each Purchaser,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally or (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
(c)    Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of such Purchaser in connection with the consummation of the
transactions contemplated by this Agreement other than those filings
contemplated by the Purchase Agreement.
(d)    Compliance with Other Instruments. The execution, delivery and
performance by such Purchaser of this Agreement and the consummation by such
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to such
Purchaser, in each case (other than clause (i)), which would have a material
adverse effect on such Purchaser or its ability to consummate the transactions
contemplated by this Agreement.
(e)    Purchase Entirely for Own Account. This Agreement is made with such
Purchaser in reliance upon such Purchaser’s representation to Black Knight,
which by such Purchaser’s execution of this Agreement, such Purchaser hereby
confirms, that the Forward Purchase Securities to be acquired by such Purchaser
will be acquired for investment for such Purchaser’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof. For purposes of this Agreement, “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity or any government or any
department or agency thereof.
(f)    Disclosure of Information. Such Purchaser has had an opportunity to
discuss NewCo’s proposed business, management, financial affairs and the terms
and conditions of the offering of the Forward Purchase Securities.
(g)    Restricted Securities. Such Purchaser understands that the offer and sale
of the Forward Purchase Securities to such Purchaser has not been, and will not
be, registered under the Securities Act, by reason of a specific exemption from
the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
such Purchaser’s representations as expressed herein. Such Purchaser understands
that


3



--------------------------------------------------------------------------------




the Forward Purchase Securities are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, such
Purchaser must hold the Forward Purchase Securities indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.
(h)    No Public Market. Such Purchaser understands that no public market now
exists for the Forward Purchase Securities, and that Black Knight has made no
assurances that a public market will ever exist for the Forward Purchase
Securities.
(i)    High Degree of Risk. Such Purchaser understands that its agreement to
purchase the Forward Purchase Securities involves a high degree of risk which
could cause such Purchaser to lose all or part of its investment.
(j)    Accredited Investor. Such Purchaser is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
(k)    Non-Public Information. Such Purchaser acknowledges its obligations under
applicable securities laws with respect to the treatment of material non-public
information relating to Black Knight.
(l)    Adequacy of Financing. Such Purchaser has access to sufficient funds to
satisfy its obligations under this Agreement.
(m)    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2, in any
certificate or agreement delivered pursuant hereto, and in the Letter Agreement,
none of such Purchaser nor any person acting on behalf of such Purchaser nor any
of such Purchaser’s affiliates (the “Purchaser Parties”) has made, makes or
shall be deemed to make any other express or implied representation or warranty
with respect to such Purchaser and this offering, and the Purchaser Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by Black Knight in Section 3 of
this Agreement, in any certificate or agreement delivered pursuant hereto, and
in the Letter Agreement, the Purchaser Parties specifically disclaim that they
are relying upon any other representations or warranties that may have been made
by Black Knight, any person on behalf of Black Knight or any of Black Knight’s
affiliates (collectively, the “Company Parties”).
3.    Representations and Warranties of Black Knight. Black Knight represents
and warrants to the Purchasers as follows:
(a)    Incorporation and Corporate Power. Black Knight is duly incorporated and
validly existing and in good standing as a corporation under the laws of the
state of Delaware and has all requisite corporate power and authority to carry
on its business as presently conducted and as proposed to be conducted.
(b)    Authorization. All corporate action required to be taken by Black Knight
in order to authorize Black Knight to enter into this Agreement, and to cause
NewCo to issue the Forward Purchase Securities at the FPS Closing has been taken
or will be taken prior to the FPS


4



--------------------------------------------------------------------------------




Closing, as applicable. All action on the part of Black Knight necessary for the
execution and delivery of this Agreement, the performance of all obligations of
Black Knight under this Agreement to be performed as of the FPS Closing, and the
issuance and delivery of the Forward Purchase Securities has been taken or will
be taken prior to the FPS Closing. This Agreement, when executed and delivered
by Black Knight, shall constitute the valid and legally binding obligation of
Black Knight, enforceable against Black Knight in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally, or (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.
(c)    Valid Issuance of Securities.
(i)    The Forward Purchase Securities, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of all preemptive
or similar rights, taxes, liens, encumbrances and charges with respect to the
issue thereof and restrictions on transfer other than restrictions on transfer
specified under this Agreement, the securityholders’ agreement contemplated by
Section 1(b), applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchasers. Assuming the accuracy of
the representations of the Purchasers in this Agreement, the Forward Purchase
Securities will be issued in compliance with all applicable federal and state
securities laws.
(ii)    No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii)
of the Securities Act (a “Disqualification Event”) will be applicable to NewCo
or, to Black Knight’s knowledge, any Company Covered Person (as defined below),
except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3),
is applicable. “Company Covered Person” means, with respect to NewCo as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).
(iii)    At all times prior to the consummation of the transactions contemplated
by this Agreement, Black Knight will be the sole owner of the equity interests
of NewCo.
(d)    Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Purchasers in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of Black Knight in connection
with the consummation of the transactions contemplated by this Agreement, except
for filings (i) pursuant to Regulation D of the Securities Act, and applicable
state securities laws, and (ii) contemplated by the Purchase Agreement.
(e)    Compliance with Other Instruments. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in any violation or default (i)
of any provisions of the Black Knight’s or NewCo’s governing documents, as
applicable, (ii) of any instrument, judgment, order, writ or decree


5



--------------------------------------------------------------------------------




to which Black Knight or NewCo is a party or by which Black Knight or NewCo is
bound, (iii) under any note, indenture or mortgage to which Black Knight or
NewCo is a party or by which Black Knight or NewCo is bound, (iv) under any
lease, agreement, contract or purchase order to which Black Knight or NewCo is a
party or by which Black Knight or NewCo is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to Black Knight or
NewCo, in each case (other than clause (i)) which would have a material adverse
effect on Black Knight or NewCo or their ability to consummate the transactions
contemplated by this Agreement.
(f)    No General Solicitation. Neither Black Knight, nor any of its officers,
directors, employees, agents or shareholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.
(g)    Issuance Totals. Prior to or concurrently with the execution and delivery
of this Agreement Black Knight has entered or is entering into the Cannae
Forward Purchase Agreement.
(h)    Operations. As of the Closing NewCo will not have conducted any
operations other than organizational activities and activities related to the
Transaction.
(i)    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3, in any
certificate or agreement delivered pursuant hereto, and in the Letter Agreement,
none of the Company Parties has made, makes or shall be deemed to make any other
express or implied representation or warranty with respect to Black Knight, this
offering, or the Transaction, and the Company Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Purchasers in Section 2 of this Agreement, in
any certificate or agreement delivered pursuant hereto, and in the Letter
Agreement, the Company Parties specifically disclaim that they are relying upon
any other representations or warranties that may have been made by the Purchaser
Parties.
4.    [Reserved.]
5.    FPS Closing Conditions.
(a)    The obligation of each Purchaser to purchase its Commitment Percentage of
the Forward Purchase Securities at the FPS Closing under this Agreement shall be
subject to the fulfillment, at or prior to the FPS Closing, of each of the
following conditions, any of which, to the extent permitted by applicable laws,
may be waived in writing by such Purchaser:
(i)    The Purchase Agreement shall be duly executed and delivered by the
parties thereto, all conditions precedent to the obligations of the parties to
the Purchase Agreement to consummate the Transaction set forth in the Purchase
Agreement (without any waiver of any such condition except waivers to which each
Purchaser consents in writing) shall be satisfied and the Transaction shall be
consummated substantially concurrent with, and immediately following, the
purchase of the Forward Purchase Securities;


6



--------------------------------------------------------------------------------




(ii)    The representations and warranties of Black Knight set forth in Section
3 of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the FPS Closing, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on Black Knight or NewCo or their ability to
consummate the transactions contemplated by this Agreement;
(iii)    Black Knight shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement or the Letter Agreement to be performed, satisfied or complied with by
Black Knight at or prior to the FPS Closing;
(iv)    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by any Purchaser of the Forward Purchase Securities;
(v)    Cannae shall have performed, satisfied and complied in all respects with
its obligations under the Cannae Forward Purchase Agreement and shall have
consummated the transactions contemplated thereby concurrently with the purchase
of the Forward Purchase Securities pursuant to this Agreement;
(vi)    There shall be no material amendment (including any increase to the
purchase price or any component thereof set forth in the Purchase Agreement) or
material modification of the Purchase Agreement (as the same exists on the date
hereof and provided to the Purchasers), unless the Purchasers have consented in
writing to such amendment or modification; and
(vii)     The Securityholders’ Agreement shall be duly executed and delivered by
Black Knight and Cannae.
(b)    The obligation of Black Knight to cause NewCo to sell the Forward
Purchase Securities at the FPS Closing under this Agreement shall be subject to
the fulfillment, at or prior to the FPS Closing of each of the following
conditions, any of which, to the extent permitted by applicable laws, may be
waived in writing by Black Knight:
(i)    The Transaction shall be consummated substantially concurrent with, and
immediately following, the purchase of Forward Purchase Securities;
(ii)    The representations and warranties of the Purchasers set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified


7



--------------------------------------------------------------------------------




date), except where the failure to be so true and correct would not have a
material adverse effect on any Purchaser or its ability to consummate the
transactions contemplated by this Agreement;
(iii)    The Purchasers shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement or the Letter Agreement to be performed, satisfied or complied with by
the Purchasers at or prior to the FPS Closing; and
(iv)    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by any Purchaser of the Forward Purchase Securities.
6.    Termination. This Agreement shall automatically and immediately terminate
in full:
(a)    upon the mutual written consent of Black Knight and the Purchasers;
(b)    upon the termination of the Purchase Agreement in accordance with its
terms;
(c)    upon the funding by the Purchasers of the FPS Purchase Price in full; or
(d)    upon the Outside Date under the Purchase Agreement.
In the event of any termination of this Agreement pursuant to this Section 6,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
each Purchaser’s funds paid in connection herewith shall be promptly returned to
such Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchasers or
Black Knight and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 6 shall
relieve any party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement. Notwithstanding anything in
this Agreement to the contrary or otherwise, in no event shall the aggregate
liability of any Purchaser under this Agreement or otherwise in respect of the
Transaction exceed such Purchaser’s Commitment Percentage of the FPS Purchase
Price.
7.    No Recourse. This Agreement relates to the obligations of the Purchasers
to provide financing to NewCo as set forth above, and is not a guaranty of
collection or the performance of any other obligations of NewCo or any other
Person. Creditors of Black Knight, NewCo or of their respective affiliates shall
have no right to enforce this Agreement or to cause Black Knight to enforce this
Agreement. Notwithstanding anything that may be expressed or implied in this
Agreement, by its acceptance hereof, Black Knight acknowledges and agrees for
itself and its affiliates from time to time (including NewCo and its
subsidiaries) that (a) no recourse hereunder or under any documents or
instruments delivered in connection herewith may be had against any officer,
director, manager, agent or employee of the Purchasers, any direct or indirect
holder of any equity interests or securities


8



--------------------------------------------------------------------------------




of the Purchasers (whether such holder is a limited or general partner, member,
stockholder or otherwise), any affiliate of the Purchasers or any direct or
indirect affiliate, director, officer, employee, partner, member, controlling
person or representative of any of the foregoing Persons (any such Person, a
“Related Person”), whether by the enforcement of any judgment or assessment, or
by any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable law and (b) no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by Related Persons under this Agreement
or any documents or instruments delivered in connection herewith for any claim
based on, in respect of or by reason of such obligations or by their creation
8.    General Provisions.
(a)    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if any) during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next Business Day, (c) five (5) Business Days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to Black Knight shall be sent to:
Black Knight, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attn: Michael L. Gravelle, General Counsel and Corporate Secretary
email: MGravelle@fnf.com
with a copy to Black Knight’s counsel at:

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn: Michael J. Aiello; Sachin Kohli
email: michael.aiello@weil.com; sachin.kohli@weil.com
fax: (212) 310-8007
All communications to the Purchasers shall be sent to the Purchasers’ address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).
(b)    No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to severally (and not jointly or jointly and
severally) indemnify and to hold harmless Black Knight from any liability for
any commission or compensation in the nature of a finder’s or broker’s fee
arising out of this transaction (and the costs and expenses of defending against
such liability or asserted liability) for which such Purchaser or any of its
officers, employees or representatives is


9



--------------------------------------------------------------------------------




responsible. Black Knight agrees to indemnify and hold harmless the Purchasers
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
Black Knight or any of its officers, employees or representatives is
responsible.
(c)    Survival of Representations and Warranties. None of the representations
and warranties contained herein shall survive the FPS Closing.
(d)    Entire Agreement. This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced herein
(including the Letter Agreement), constitutes the entire agreement and
understanding of the parties hereto in respect of its subject matter and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby.
(e)    Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Notwithstanding
the foregoing, the parties hereto acknowledge and agree that a Related Person
may rely upon and enforce the provisions of Section 7 as they relate to such
Related Person.
(f)    Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other parties
except that any Purchaser may assign its rights, interests, or obligations
hereunder to any of its affiliates, affiliated or designated funds, successor
trusts/trustees or fiduciaries, or investment entities which such Purchaser
controls, is controlled by or is under common control with such Purchaser or
which is advised by a common investment adviser or manager or any other entity
with which such Purchaser or any of its affiliates has an investment advisory
arrangement; provided, however, that any such assignment shall not relieve such
Purchaser of its obligations under this Agreement.
(g)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.
(h)    Headings. The section headings contained in this Agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
(i)    Governing Law. This Agreement, the entire relationship of the parties
hereto, and any dispute between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of Delaware, without giving effect
to its choice of laws principles.


10



--------------------------------------------------------------------------------




(j)    Jurisdiction. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of (i) the Court of Chancery of the State of Delaware and
(ii) the United States District Court located in the State of Delaware for the
purposes of any Claim, suit, action or other proceeding arising out of or
relating to this letter or the transactions contemplated by this letter. Each of
the parties hereto irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement or the transactions contemplated by this letter in (I) the Court
of Chancery of the State of Delaware or (II) the United States District Court
located in the State of Delaware and waives any claim that such suit or
proceeding has been brought in an inconvenient forum. Each of the parties hereto
agrees that a final and unappealable judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment in any
jurisdiction within or outside the United States or in any other manner provided
in law or in equity.
(k)    Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.
(l)    Amendments. This Agreement may not be amended, modified or waived as to
any particular provision, except with the prior written consent of Black Knight
and the Purchasers.
(m)    Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party hereto or to any
circumstance, is adjudged by a governmental authority, arbitrator, or mediator
not to be enforceable in accordance with its terms, the parties hereto agree
that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.
(n)    Expenses. Each of Black Knight and the Purchasers (on a several and not
joint or joint and several basis) will bear its own costs and expenses incurred
in connection with the preparation, execution and performance of this Agreement
and the consummation of the transactions contemplated hereby, including all fees
and expenses of agents, representatives, financial advisors, legal counsel and
accountants; provided, that in the event the Transaction is consummated, NewCo
will bear all such costs and expenses incurred by the Purchasers, Black Knight
and Cannae.
(o)    Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to


11



--------------------------------------------------------------------------------




include any other gender, and words in the singular form will be construed to
include the plural and vice versa, unless the context otherwise requires. The
words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of
similar import refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. The parties hereto intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant.
(p)    Waiver. No waiver by any party hereto of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.
(q)    Confidentiality. Except as may be required by law, regulation or
applicable stock exchange listing requirements, the parties hereto shall keep
confidential and shall not publicly disclose the existence or terms of this
Agreement; provided, that nothing herein shall prohibit disclosure by a party
hereto of the existence or terms of this Agreement (i) to its affiliates,
limited partners, general partners, members, managers, directors, officers,
employees, agents and advisors, in each case, under conditions of
confidentiality or (ii) in connection with its enforcement of its rights
hereunder.
(r)    Specific Performance. Each of the Purchasers and Black Knight agrees that
irreparable damage may occur in the event any provision of this Agreement was
not performed by the Purchasers or Black Knight, as applicable, in accordance
with the terms hereof and that Black Knight or Purchasers, as applicable, shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or equity; provided, that in no event will Black Knight be
entitled to both a grant of specific performance of the Purchasers’ obligation
to fund the FPS Purchase Price and to monetary damages in any action or
proceeding arising out of or relating to this Forward Purchase Agreement or the
transactions contemplated hereby.
(s)    Cannae Forward Purchase Agreement. Black Knight hereby covenants and
agrees that it shall not amend the terms of the Cannae Forward Purchase
Agreement in any material respect without the prior written consent of
Purchasers.
[Signature Page Follows]




12



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.
 
 
PURCHASERS:
 
 
THOMAS H. LEE EQUITY FUND VIII, L.P.
 
 
 
 
 
 
By:
THL Equity Advisors VIII, LLC, its general partner
 
 
By:
Thomas H. Lee Partners, L.P., its sole member
 
 
By:
Thomas H. Lee Advisors, LLC, its general partner
 
 
By:
THL Holdco, LLC, its managing member
 
 
 
 
 
 
By:
/s/ Ganesh B. Rao
 
 
 
Name:  
Ganesh B. Rao
 
 
 
Title:  
Managing Director

                 
 
 
THOMAS H. LEE PARALLEL FUND VIII, L.P.
 
 
 
 
 
 
By:
THL Equity Advisors VIII, LLC, its general partner
 
 
By:
Thomas H. Lee Partners, L.P., its sole member
 
 
By:
Thomas H. Lee Advisors, LLC, its general partner
 
 
By:
THL Holdco, LLC, its managing member
 
 
 
 
 
 
By:
/s/ Ganesh B. Rao
 
 
 
Name:  
Ganesh B. Rao
 
 
 
Title:  
Managing Director



 


 





--------------------------------------------------------------------------------





 
 
THL EXECUTIVE FUND VIII, L.P.
 
 
 
 
 
 
By:
THL Equity Advisors VIII, LLC, its general partner
 
 
By:
Thomas H. Lee Partners, L.P., its sole member
 
 
By:
Thomas H. Lee Advisors, LLC, its general partner
 
 
By:
THL Holdco, LLC, its managing member
 
 
 
 
 
 
By:
/s/ Ganesh B. Rao
 
 
 
Name:  
Ganesh B. Rao
 
 
 
Title:  
Managing Director

                 
 
 
THL FUND VIII COINVESTMENT PARTNERS, L.P.
 
 
 
 
 
 
By:
Thomas H. Lee Partners, L.P., its general partner
 
 
By:
Thomas H. Lee Advisors, LLC, its general partner
 
 
By:
THL Holdco, LLC, its managing member
 
 
 
 
 
 
By:
/s/ Ganesh B. Rao
 
 
 
Name:  
Ganesh B. Rao
 
 
 
Title:  
Managing Director



 
 
Address for Notices:
 
 
 
 
 
c/o Thomas H. Lee Partners, L.P.
 
 
100 Federal Street
 
 
Boston, MA 02110
 
 
Attention: Ganesh Rao and Shari Wolkon
 
 
E-mail: GRao@THL.com; SWolkon@THL.com











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.
 
 
 
 
 
 
 
BLACK KNIGHT, INC. 
 
 
By:
/s/ Kirk T. Larsen
 
 
 
Name:  
Kirk T. Larsen
 
 
 
Title:  
Executive Vice President, Chief Financial Officer





Signature Page to Forward Purchase Agreement (THL)

--------------------------------------------------------------------------------






Schedule 1


Purchaser
Commitment Percentage
Thomas H. Lee Equity Fund VIII, L.P
33.15584%
Thomas H. Lee Parallel Fund VIII, L.P.
60.37248%
THL Executive Fund VIII, L.P.
2.53134%
THL Fund VIII Coinvestment Partners, L.P.
3.94034%
Total
100.00000%





Signature Page to Forward Purchase Agreement (THL)